Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 23 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11197249. Regarding claim 23, although the claim at issue is not identical, they are not patentably distinct from each other.

Regarding claim 27, (see claim 4).

Claim 25, 26, 28, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11197249. 

The claims in question recite well known concepts, thus they are not patentable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 10, 12-14, 21, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou US 20140044024 in view of Nguyen US 20180077518.

	Regarding claim 1, 12, 30, Zou teaches A method for wireless communications at a first user equipment (UE) (fig. 1, first user equipment corresponds to 120a), comprising:
receiving, from a first access point (fig. 1 element 110) on a first channel (fig 1 channel 140b), a sidelink configuration for sidelink communications with a second UE (fig. 1 element 120b) on a second channel (regarding second channel see 150a, 150b, [0097]), wherein the sidelink configuration is received based at least in part on both the first UE and the second UE being in communication with an access point;
communicating with the second UE on the second channel in accordance with one or more power parameters from the sidelink configuration, the one or more power parameters being for the sidelink communications and being based at least in part on signaling on the first channel ([0097]).

Zou is silent on the first channel / downlink and the second channel / sidelink comprise a same channel.
Nguyen teaches a first channel / downlink and the second channel / sidelink comprise a same channel (This first mode may frequently be employed where a sidelink utilizes a licensed band (including, but not necessarily limited to the same band as the uplink and downlink channels) for D2D communication. In the second mode, UEs may communicate directly with one another without scheduling or supervision by a base station or scheduling entity. This second mode may frequently be employed where a sidelink utilizes an unlicensed band for D2D communication, [0005]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Zou by the first channel / downlink and the second channel / sidelink comprise a same channel, as shown by Nguyen. This modification would benefit the system by efficiently using the frequency spectrum by using the same band for downlink and sidelink.

Regarding claim 2, receiving one or more signals from the first access point, wherein the sidelink configuration is received based at least in part on receiving the one or more signals, and wherein the signaling on the first channel comprises the one or more signals ([0021, 0056, 0063]).

Regarding claim 3, 14, the one or more signals comprise an anchor signal, a synchronization signal block, a reference signal ([0099, 0100]), or any combination thereof.

Regarding claim 10, 21, the first channel and the second channel are in a same radio frequency spectrum band ( In one example embodiment, the structure and format of Long Term Evolution (LTE) downlink channels are used for the direct communications link, [0057].

Regarding claim 13, transmitting one or more signals to the first UE, wherein the one or more power parameters are determined based at least in part on transmitting the one or more signals, and wherein the signaling on the first channel comprises the one or more signals (fig. 2, S220, configuration messages start device-to-device communication, indicate at least one PRB, initial transmission power, maximum transmission power, [0097]).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              

Allowable Subject Matter
Claims 4-7, 11, 15-18, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476